[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                     For the First Circuit


No. 99-1720

                       DELORIS HENDERSON,

                     Plaintiff, Appellant,

                               v.

              METROPOLITAN LIFE INSURANCE COMPANY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]


                             Before

                      Torruella, Chief Judge,
                   Cyr, Senior Circuit Judge,
                    and Lipez, Circuit Judge.




    Deloris Henderson on brief pro se.
    Allan M. Marcus on brief for appellee.




                         MARCH 14, 2000
          Per Curiam.     After carefully reviewing the record,

we   affirm   substantially    for   the   reasons   stated    by   the

district court.      The record raises no genuine issue about

the reasonableness of MetLife’s decision.              See Terry v.

Bayer Corporation, 145 F.3d 28, 40 (1st Cir. 1998); Doyle v.

Paul Revere Life Insurance Company, 144 F.3d 181, 184 (1st

Cir.   1998).      The   appellant     failed   to   show    that   her

condition,      manifested    predominantly     in   dizzy    spells,

prevented her from performing the tasks required by her job.

          Affirmed.      Loc. R. 27(c).




                                 -2-